Case: 18-1763   Document: 132     Page: 1   Filed: 07/31/2020




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

    AMERICAN AXLE & MANUFACTURING, INC.,
               Plaintiff-Appellant

                             v.

  NEAPCO HOLDINGS LLC, NEAPCO DRIVELINES
                     LLC,
             Defendants-Appellees
            ______________________

                        2018-1763
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:15-cv-01168-LPS, Chief Judge
 Leonard P. Stark.
                   ______________________

       ON PETITION FOR PANEL REHEARING
               ______________________

      JAMES RICHARD NUTTALL, Steptoe & Johnson, LLP,
 Chicago, IL, filed a combined petition for panel rehearing
 and rehearing en banc for plaintiff-appellant. Also repre-
 sented by JOHN LLOYD ABRAMIC, KATHERINE H. JOHNSON,
 ROBERT KAPPERS; CHRISTOPHER ALAN SUAREZ, Washing-
 ton, DC.

      J. MICHAEL HUGET, Honigman LLP, Ann Arbor, MI,
 filed a response to the petition for defendants-appellees.
 Also represented by SARAH E. WAIDELICH; DENNIS J.
 ABDELNOUR, Chicago, IL.
Case: 18-1763   Document: 132     Page: 2   Filed: 07/31/2020




 2     AMERICAN AXLE & MANUFACTURING v. NEAPCO HOLDINGS
                                                    LLC




      MATTHEW ZAPADKA, Bass, Berry & Sims, PLC, Wash-
 ington, DC, for amici curiae Jonathan Barnett, Richard A.
 Epstein, Christopher Michael Holman, Daryl Lim, Adam
 Mossoff, Kristen J. Osenga, Michael Risch, Ted M. Sichel-
 man, Brenda M. Simon, Jonathan Stroud, David O. Taylor,
 Saurabh Vishnubhakat. Also represented by SCOTT A. M.
 CHAMBERS, Porzio, Bromberg & Newman, PC, Washington,
 DC.

      MARK J. ABATE, Goodwin Procter LLP, New York, NY,
 for amicus curiae Intellectual Property Owners Associa-
 tion. Also represented by ALEXANDRA D. VALENTI; HENRY
 S. HADAD, Bristol-Myers Squibb Company, Princeton, NJ;
 KEVIN H. RHODES, 3M Innovative Properties Company, St.
 Paul, MN.

     JEREMY COOPER DOERRE, Tillman Wright PLLC,
 Charlotte, NC, as amicus curiae, pro se.

      AARON BARKOFF, McAndrews, Held & Malloy, Ltd.,
 Chicago, IL, for amicus curiae Biotechnology Innovation
 Organization. Also represented by CHRISTOPHER SINGER;
 MELISSA A. BRAND, HANSJORG SAUER, Biotechnology Inno-
 vation Organization, Washington, DC.

      ROBERT P. TAYLOR, Rpt Legal Strategies PC, San
 Francisco, CA, for amicus curiae Alliance of U.S. Startups
 and Inventors for Jobs.

      JOHN THOMAS BATTAGLIA, Alexandria, VA, for amicus
 curiae Paul R. Michel.

     Before DYK, MOORE, and TARANTO, Circuit Judges.
 PER CURIAM.
Case: 18-1763   Document: 132     Page: 3   Filed: 07/31/2020




 AMERICAN AXLE & MANUFACTURING v. NEAPCO HOLDINGS        3
 LLC


                        ORDER
     IT IS ORDERED THAT:
     The Petition for Panel Rehearing is granted to the ex-
 tent that the previous precedential opinion and judgment
 issued October 3, 2019, are withdrawn and replaced with
 the modified precedential opinion and judgment accompa-
 nying this order.


                                  FOR THE COURT

    July 31, 2020                 /s/ Peter R. Marksteiner
       Date                       Peter R. Marksteiner
                                  Clerk of Court